Case 9:19-cr-80045-RKA Document 248 Entered on FLSD Docket 05/08/2020 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-CR-80045-RKA


  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  NAOMI NATAL HAYNES,

          Defendant.

  __________________________________/

          SECOND MOTION TO RECONSIDER PRETRIAL DETENTION ORDER

         Defendant, NAOMI NATAL HAYNES, through undersigned counsel, hereby files this

  Second Motion to Reconsider the Pretrial Detention Order entered in this case and as grounds

  therefor states as follows:

         1. On April 15, 2019, the Honorable William Matthewman, United States Magistrate

             Judge, entered a Pretrial Detention Order finding that the Defendant was risk of flight

             or nonappearance. DE 8.

         2. While the Court found that the evidence against the Defendant was substantial, the

             Court did note that Defendant voluntarily returned to the United States from Canada

             to meet with the agents, knowing that she was a target for prosecution. Id. at p. 8, 11.

         3. The Court noted that Defendant is a lawful permanent resident of the United States

             and has minor children who reside in the United States. Id. at p. 9.
Case 9:19-cr-80045-RKA Document 248 Entered on FLSD Docket 05/08/2020 Page 2 of 4



        4. Since the entry of the Pretrial Detention Order, this Court has granted prior motions

           by the Government to continue the trial based upon the purported need to secure

           evidence and witnesses outside of the jurisdiction of the United States.

        5. As a result of the novel coronavirus pandemic and the cocommittant closure of the

           courthouse for jury trials, this case is now set for trial on July 20, 2020.

        6. At this rate, Defendant will have been in pretrial detention for nearly fifteen (15)

           months.

        7. For these reasons, Defendant seeks reconsideration of the Pretrial Detention Order

           and release on bond pending trial in this matter.

        8. Courts have recognized that at some point, the duration of pretrial detention becomes

           unconstitutional. See United States v. Quartermaine, 913 F.2d 910, 918 (11th Cir

           1990)(citing United States v. Gonzalez-Claudio, 806 F.2d 334, 340 (2d Cir., cert.

           dismissed sub nom. Melendez-Carrion v. United States, 479 U.S. 978, 107 S.Ct. 562,

           93 L.Ed.2d 568 (1986)(holding that fourteen months of detention is violative of due

           process)). See also United States v. Zannino, 798 F.2d 544, 548 (1st Cir.1986) (in

           perhaps most cases, sixteen months would be found to exceed due process

           limitations). But see United States v. Martinez, 678 F.Supp. 267, 269 (S.D.Fla.1988)

           (district court refused release after fourteen months of pretrial detention).

        9. Therefore, Defendant submits that this Court should reconsider the Pretrial Detention

           Order in this case and grant Defendant release on reasonable bond conditions.

        10. The Government objects to the relief requested herein.
Case 9:19-cr-80045-RKA Document 248 Entered on FLSD Docket 05/08/2020 Page 3 of 4



         WHEREFORE Defendant NAOMI NATAL HAYNES prays that this Honorable Court

  grant this Second Motion to Reconsider the Pretrial Detention Order entered in this case and to

  order Defendant’s release on reasonable conditions of bond.

                                                      RICHARD F. DELLA FERA, P.A.
                                                      500 East Broward Blvd., Suite 1710
                                                      Fort Lauderdale, FL 33394
                                                      Telephone:    (954) 848-2872
                                                      Facsimile:    (954) 848-2873
                                                      Email: rdf@rdfattorney.com
                                                             admin@rdfattorney.com

                                                      By:    /s/ Richard F. Della Fera
                                                              RICHARD F. DELLA FERA
                                                              Fl. Bar No. 66710
Case 9:19-cr-80045-RKA Document 248 Entered on FLSD Docket 05/08/2020 Page 4 of 4




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 8, 2020, I electronically filed the foregoing document

  with the Clerk of Court using CM ECF. I also certify that the foregoing document is being served

  this day on all counsel of record or pro se parties identified on the service list below in the manner

  specified, either via transmission of Notices of Electronic Filing generated by CM ECF or in some

  other authorized manner for those counsel or parties who are not authorized to receive electronic

  Notices of Electronic Filing:


                                                        By:     /s/ Richard F. Della Fera
                                                                RICHARD F. DELLA FERA
